759 N.W.2d 351 (2008)
Justin TERRELL, Plaintiff-Appellee,
v.
Clarissa Marie-Marion VAUGHN, Willie McClain, d/b/a Pride Asphalt Paving and Concrete, and Mirac, Inc. d/b/a Enterprise Rent-A-Car, Defendants-Appellants.
Docket No. 137175. COA No. 283511.
Supreme Court of Michigan.
September 12, 2008.

Order
On order of the Court, the motions for immediate consideration and for stay of trial court proceedings are GRANTED, and enforcement of the judgments entered by the Kent Circuit Court on September 13, 2007 and August 29, 2008 is stayed until further order of this Court. The application for leave to appeal the July 18, 2008 order of the Court of Appeals remains pending.